Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 40, 44-48, 50, 53, 55 and 56 have been amended and claims 41-43 canceled as requested in the amendment filed on May 04, 2022. Following the amendment, claims 40 and 44-59 are pending in the instant application.
2.	Claims 57-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.
3.	Claims 40 and 44-56 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on May 04, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Objections
6.	Claim 40, as amended, is objected to because of the following informalities:  the claims recites “at lease”, which appears a typo.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 40 and 44-56, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 40, as currently presented, recites limitation “wild type NT-3”, which is not supported by a reference to a sequence identifier, while further referring to specific mutations “set forth in SEQ ID NO: 2”. This makes the subject matter vague and indefinite. Amendment to the claim to indicate the relationship between “wild type NT-3” and “SEQ ID NO: 2” would obviate this ground of rejection.
9.	Claims 44-56 are indefinite for being dependent from indefinite claim.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 40 and 44-54 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,121,235, 2000 (the ‘235 patent) for reasons of record in section 14 of Paper mailed on February 04, 2022.
Applicant traverses the rejection on premises that the claims have been amended to overcome the rejection and further that the cited document does not meet all of the limitations of the claims, pp. 6 and 7 of the Response. Specifically, Applicant argues that, “[N]othing in the [cited art] describes increased TrkC binding as recited in the claims”, and that the cited prior art describes different modifications of NT-3, “[A]s positions 31 and 92 are not specified in the claims as the modification site, one of ordinary skill in the art would recognize that Gao does not teach or suggest the features in the amended claims, including a modified NT-3 that (1) has an increased TrkC binding affinity compared to a binding affinity of a wild type NT-3, (2) comprises at lease about 70% sequence identity to SEQ ID NOs: 22-34, and (3) has at least one modification consisting of mutation to alanine at one or more amino acid residue positions equivalent to amino acid residues 11, 15, 51, 68, 87, 103, 114, or 115 set forth in SEQ ID NO: 2”. Applicant’s arguments have been given full consideration but found to be not persuasive for reasons that follow.	
The specific passage of the ‘235 patent at c. 25, lines 36-54, teaches “a single amino acid change in NT-3, from aspartic acid at position 15 to alanine”. Thus, the document fully meets the structural limitations of the claims for disclosing modified NT-3, which is 97% identical to the instant NT-3 of SEQ ID NO: 32 and with a mutation to alanine at residue 15. All the properties of that identical NT-3 molecule, such as binding affinity and reduced activation of p75NTR, are presumed to be identical as well, absence evidence to the contrary. Furthermore, Applicant is advised that “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.	

Conclusion
11.	No claim is allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
June 8, 2022